 280DECISIONSOF NATIONALLABOR RELATIONS BOARDApico Inns of California,Inc. d/b/a Holiday Inn ofAmerica of San Bernardino and ReaveNichols. Case31-CA-3974June 28, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn March 29, 1974, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge exceptas modified herein.We agree with the Administrative Law Judge'sfinding that Respondent, in violation of Section8(a)(3) and (1) of the Act, discharged Charging PartyNichols for filing a grievance over employment condi-tions and for seeking his Union's aid in processingthat grievance.'We disagree, however, with the Ad-ministrative Law Judge's conclusion that the miscon-duct attributed to Nichols during his last 7 1/2months on the job warrants withholding a reinstate-ment and backpay order such as the Board wouldordinarily issue to remedy an unlawful discharge likethe one found here. While Nichols may have fre-quently displayed towards his customers, his fellowemployees, and his supervisor a lack of decorum andcivilitywhich must be deemed less than praisewor-thy,' the record shows that Innkeeper Cunner at notime after learningof Nichols' misconduct took actionto indicate the Employer's conclusion that he hadproved himself unfit for further employment as a bar-tender at the Inn' In these circumstances, for us totWhile Respondent at trial contended that it had discharged Nichols forhis job misconduct, no exceptions were taken to the Administrative LawJudge's finding that it was his grievance activities for which Nichols wasdischarged2While Nichols at trial denied engaging in the misconduct attributed tohim by Respondent'switnesses,no exceptions were taken to the Administra-tive Law Judge's finding that Nichols did engage in such misconduct TheGeneral Counsel's exceptions were directed only to the Administrative LawJudge's conclusion that Nichols' misconduct warrants withholding a rein-statement and backpay order3 In response to some of the reports of Nichols'misconduct.Cunner didnothing at all In response to other reports,she talked to Nichols but aban-withhold a reinstatement and backpay order would beeffectively to deny Nichols a remedy for his unlawfuldischarge; and for us to base such a denial on a judg-ment that Nichols' misconduct disqualified him forfurther employment at the Inn would be needlessly torejectRespondent's own repeatedly demonstratedjudgment to the contrary."We note that nothing in this decision should beinterpreted to preclude the Respondent from spec-ifying, for the future, reasonable rules of conduct ap-plicable to all employees or from enforcing such rulesin a nondiscriminatory manner. We add this admit-tedly somewhat gratuitous comment because we wishto be sure that neither the discriminatee here nor anyother employee could construe this decision as somekind of Federal license toengage inthe kind of con-duct here involved. On the other hand, an employerwho freely tolerates such conduct may not suddenlyfind it offensive only when committed by an employ-ee who exercises his rights to engage in concertedactivity.Accordingly, we shall amend the AdministrativeLaw Judge's order to require that Respondent offerNichols immediate and full reinstatement to his for-mer position or, if that position no longer exists, to asubstantially equivalent position, without prejudice tohis seniority or other rights and privileges, and makehim whole for any loss of pay suffered as a result ofthe unlawful discrimination against him by paymentto him of a sum of money equal to the amount hewould have earned from the date of his discharge tothe date of such offer lessnet earnings, if any, duringsuch period, to be computed on a quarterly basis inthe manner established by the Board in F.W.Wool-worth Company,90 NLRB 289, and includinginterestat the rate of 6 percent per annum in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National Labordoned the matter when he denied the reports.In response to one report ofNichols' drinking after hours,she ordered him off the Inn's property but didnothing on hearing other such reports In response to reports of Nichols'remaining at the inn after hours, she issued a written warning but did nothingon heanng reports of his ignoring the warning° The cases cited by the Administrative Law Judge as authority for with-holding a reinstatementand backpayorder are distinguished from the pre-sent case by the absence of employer condonation of employee misconduct.N L.R.B. v. Big Three Industrial Gas &EquipmentCompany,405 F 2d 1140(C A5),N L.R B v. Breitling BrosConstructionCompany,378 F,2d 663(C A 10, 1967),N,L R B v R C Can Company,340 F 2d 433 (C A 5, 1965),Uniform Rental Service, Inc.,161NLRB 187,OffnerElectronics, Inc, 134NLRB 1064 In each case the misconduct deemed to disqualify an employeefor further employment with respondent employer was unknown to the em-ployer while the employee remained on the Job No behavior by the employercould therefore be held to have contradicted a judgment that the employeewas disqualified by his misconduct for further employment with respondentemployer,212 NLRB No, 46 HOLIDAY INN OF AMERICA OF SAN BERNARDINORelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Apico Inns of California,Inc. d/b/a Holiday Inn of America of San Bernardi-no, San Bernardino, California, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order, as modified below:1.Insert the following as paragraph 2, renumber-ing the present paragraph and the subsequent para-graphs accordingly:"2.Offer to Reave Nichols immediate and full re-instatement to his former position or, if that positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges previously enjoyed, and make him whole, inthe manner provided in the Decision, for any loss ofearnings resulting from the discrimination againsthim."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated the National Labor Rela-tions Act by discharging employee Reave Nichols forfiling a grievance with his Union and with highermanagement concerning his terms and conditions ofemployment, has ordered us to post this notice advis-ing you that:WE WILL NOT lay off, discharge, or otherwisediscriminate against any of our employees forfiling grievances with their Union or with highermanagement concerning their rates of pay, wag-es, hours, or other terms and conditions of em-ployment.WE WILL offer to Reave Nichols immediate andfull reinstatement to his former position or, ifthat position no longer exists, to a substantiallyequivalent position, without prejudice to his se-niority or other rights and privileges previouslyenjoyed, and make him whole for any loss of paysuffered as the result of the discriminationagainst him.APIco INNS OF CALIFORNIA,INC. d/b/a/ HOLIDAY INN281OF AMERICA OF SAN BER-NARDINO(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 12100, 11000Wilshire Boulevard, Los Angeles, California 90024,Telephone 213-824-7351.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge:, OnFebruary 6, 1974, I conducted a hearing at San Bernardino,California, to try issues raised by a complaint issued onDecember 26, 1973,1 on the basis of a charge filed by Ni-chols on September 11. The complaint alleged that ApicoInns of California, Inc. d/b/a Holiday Inn of America ofSan Bernardino 2 violated Section 8(a)(3) and (1) of theNational Labor Relations Act, as amended (hereafter calledthe Act), by discharging Nichols for filing a grievance con-cerning his working conditions and/or seeking the aid of hisUnion in resolving his grievance.The Inn conceded it discharged Nichols but denied anydiscriminatory motivation.The single issue is whether or not the Inn dischargedNichols for attempting to process his grievance.The parties appeared by counsel at the hearing and wereafforded full opportunity to adduce evidence, examine andcross-examine witnesses, argue, and file briefs. Briefs havebeen received from the General Counsel and the Inn.Based upon my review of the entire record, observationof the witnesses, perusal of the briefs, and research, I enterthe following:FINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the Inn admitted, and I find thatthe Inn at all times pertinent was an employer engaged incommerce in a business affecting commerce and that Local535, Culinary Workers, Bartenders and Hotel Service Em-ployees, AFL-CIO, was a labor organization, as those termsare defined in Section 2(2), (5), (6) and (7) of the Act .31Read 1973 after all subsequent date references omitting the year.2Hereafter called the Inn.3 Local 535 shall hereafter be referred to as the Union. At all pertinentContinued 282DECISIONSOF NATIONALLABOR RELATIONS BOARD11.THE ALLEGED UNFAIR LABOR PRACTICEA. IntroductionAccording to Nichols' sworn testimony, which is credited,he was hired by the Inn in April 1971 as a bartender.4Between April 1971 and December 1972, theInn's restau-rantand cocktail lounge was staffed by a small number ofemployees; one day bartender, one evening bartender, andone eveningcocktail waitress manned thelounge;one res-taurant managerand threewaitressesmanned the restau-rant.'Between April 1971 and December 1972, Thomas Tiradowas the innkeeper, Nichols was the night bartender, andDoric Cunner was the restaurantmanager.In December 1972, Cunner replaced Tirado as innkeeper.Shortly after that change, Cunner shifted Nichols from hisposition as evening bartender to the position of day barten-der, with hours extending from 11:30 a.m. to 7:30 p.m.During the period between December 1972, when Cunnersucceeded Tirado as Innkeeper, and August 3, when Cunnerdischarged Nichols, Cunner continuedto function as inn-keeper and Nichols continued to function as day bartender.Several women worked as cocktailwaitressesduring thisperiod, with Ruth Larcomb in that capacity from Aprilthrough August 3, with hours from 6 p.m. to 2 a.m. Over theentire timeperiod, Clarice Orum and Dorothy Peters servedas restaurant waitresses. Orum's hours were 5 to 11 p.m. andPeters' hours were 1:30 to 9:30 p.m. Cunner lived on thepremisesand had no specified hours.B. Nichol's Conduct, December 1972-August 2Cunner, Larcomb, Orum, and Peters observed or heardNichols perform or make the following actions and state-mentsbetween December 1972 and August 2: 61.Two cocktail waitresses advised Cunner they quit be-cause Nichols stated he would make it difficult for them tocontinue to work in the cocktail lounge unless they engagedin sexual activities with him.2.Nichols called Larcomb to where he was seated witha customer in the cocktail lounge drinking, solicited Lar-comb to engage in an act of prostitution with the customerfor a specified sum, and called her stupid when she declined.3.Nichols on several occasions, in the presence of wait-resses and customers in the cocktail lounge, when bringingbottles of beer to the serving area, held the bottles to his flyand pretended to urinate in them for the supposed amuse-times Local 535 was recognizedby theInn as the exclusive collective-bar-gaining representative of Nichols and other employees of the Inn and wasparty to an agreement with the Inn covering their rates of pay, wages,hours,and working conditions.4In his July 31, 1973, grievance letter addressed to the Union, Nicholsstated he was employed by the Innas a club managerin February 19705The hours of the waitresses varied, but normally three waitresses were onduty. Additional waitresses were called in as needed for parties or banquets.An innkeeper was in overall charge of both the lounge and the restaurant6 The testimony of Cunner, Larcomb, Orum, and Peters concerning theseincidents and statements is credited,inasmuch as one or more testified to thevarious acts or statements,many were corroborated,their testimony wasforthright and direct, and Nichols' denials either were general or no denialwas madement of, the bar's customers.4.Nichols on several occasions addressed derogatoryand profane remarks regarding Cunner's personality andpractices to employees and customers at the cocktail lounge,including a remark that Cunner would not be there for verylong.5.Nichols frequently remained on the premises aftercompletion of his work shift, in violation of Inn policy.6.Nichols frequently drank with customers on the prem-isesboth on and off duty, in violation of Inn policy.7.Nichols while on duty frequently expressed to Inn em-ployees and customers his dislike for mixing certain drinks,in profane terms.8.Nichols regularly made lewd remarks and suggestionsand engaged in profanity.C. Cunner's Efforts to Improve Nichol's ConductCunner discussed with Nichols the reports she receivedfrom two cocktail waitresses regarding Nichol's overtures asa reason for their quitting. Nichols denied the overtures.The matter was not pursued further?While Larcomb reported the solicitation incident to Cun-ner, there is no evidence Cunner ever discussed it with Ni-chols or took any action with regard to it.There is no evidence that the beer bottle incidents wereever reported to Cunner or that she ever discussed themwith Nichols or took any action concerning them.Cunner conferred with Nichols several times concerninghis derogatory remarks concerning her and requested hebring any 'complaints he had about her conduct to her.Nichols denied making the statements and Cunner took nofurther action.Cunner repeatedly discussed with Nichols his practice ofremainingon the premises after completion of his workshift, but he ignored her admonitions to check out his cashand leave immediately on completion of his shift. She issuedone written warning notice to Nichols regarding this infrac-tion of the rules on February 25. Nichols continued to ig-nore the rule thereafter, especially when Cunner was off thepremises. Cunner received reports of his continuing to re-main on the premises after February 25 but, onascertainingthat he had not created any disturbances, did not say any-thing to Nichols. She also tolerated the presence of otheremployees on the premises after completion of their workshifts.With reference to Nichols drinking after completion ofhis work shift, on one occasion, when he was involved in adisturbance, she ordered Nichols off the property. On otheroccasions, she took no action.With reference to Nichols' frequent expression of dissat-isfaction or dislike for mixing certain drinks, there is noevidence that Curtner ever spoke to Nichols about this;however, Cunner did speak to Nichols on several occasions,when waitresses reported he was engaged in conversationsat the other end of the bar and refused to mix drinks forthem. In each of these instances Nichols denied that he hadrefused to make drinks for the waitresses and stated thatCunner should not take the waitresses' word for these inci-CBoth conversationsoccurred prior to April HOLIDAY INN OF AMERICA OF SAN BERNARDINO283dents. In each case Cunner accepted Nichols' position.-Cunner spoke to Nichols several times about his consis-tent use of profanity. Nichols replied that profanity wascommonly utilized both by the employees and the custom-ers and made no change in his speech habits.On numerous occasions Curtner pleaded with Nichols togive her more cooperation. His normal response was topraise the regime of the prior innkeeper, Tirado, and recitethe fact there were no problems while Tirado was innkeeper.F. The DischargeOn August 3, when Nichols arrived at the Inn (at approxi-mately I1 a.m.), he was called into Cunner's office by herand informed that he was discharged. Cunner gave him hispay in cash, including 4 hours' call-in pay for August 3, andrequested that he sign for the pay. She also made the follow-ing statements: "I understand that you wrote your Unionand also Memphis. I am not going to have this anymore.You are a troublemaker. I am the Innkeeper and you arenot." 13D. Nichols' June 24 Complaintto the Union and Cunner'sReactionOn June 24 Nichols complained to the Union regarding"some situations." sThat afternoon, Union Business Representative GinoSchilepe arrived at the Inn and talked with Cunner.9On the following day, 'Cunner had her secretary-book-keeper, Naomi Ellison, type the following written warningnotice addressed to Nichols: "This will be the last noticegiven to you for your insubordination and laxity in yourwork. Our Company rules would be adhered to." 11Cunner handed Nichols the warning notice on June 25,stating at the time she handed it to him that: "I understandyou contacted the Union. You are constantly doing this. Iam not going to have this happen all the time."Cunner also accused Nichols of being a troublemaker."E. Nichols' July 31 Complaint to the Union and the InnOn July 31 Nichols addressed a letter to the president ofthe Union, with a copy to the president of Cunner's employ-er, Servico, Inc.12In that letter, Nichols represented that: He was employedby the Inn as a club manager in 1970; Tirado was then theinnkeeper; he and Tirado got along beautifully; followingCunner's appointment as innkeeper, she changed his workshift from 4 p.m.-midnight to 11:30 a.m.-7:30 p.m.; Cun-ner required him to punch in not earlier than 11:30 a.m. andpunch out not later than 7:30 p.m., but his duties requiredhe begin work at 11 a.m. to set up the bar and to remainafter 7:30 p.m. to instruct the evening bartender concerningliquor supplies, etc.; this requirement was unfair and unjust;and problems arose only after Cunner succeeded Tirado.BNichols did not testify to the substance of his complaints.9Cunner corroborated Nichols' testimony that she conferred with Schilepeon June 24,but did not testify to the substance of Nichols'complaints whichSchilepe discussed with her She did testify that she pleaded with Schilepeand other union representatives to persuade Nichols to give her greatercooperation.1Before having Ellison type the warning notice, Cunner commented toEllison that she was unhappy over Nichols'constant complaints to the Unionabout her.Cunner conceded that she made a statement of this nature toEllison.11While Cunner denies making the statements just quoted,Nichols' testi-mony to that effect is credited,particularly in view of Ellison's testimony andCunner's admission that she expressed to Ellison her unhappiness over Ni-chols' contacting the Union immediately prior to the time the notice wastypied.2 Servico,Inc., is the parent company operating the Inn.iG. Analysis and ConclusionsIt is readily apparent that friction between Curtner andNichols began immediately after Curtner was appointedInnkeeper, in December 1972.14 Nichols' hostllityl5 foundvent in his June and July complaints against Cunner ad-dressed to his Union and her superior. Their feud ended inNichols' discharge, which Cunner believed was the onlyway she could end Nichols' campaign to undermine 16 anddisplace 11 her.When Cunner learned of Nichols' July 31letter to her superior criticizing her performance, her toler-ance of Nichols' lewd conduct, profanity, defiance, andpersonal vilification ended. During her tenure as innkeeper,she gave Nichols the benefit of the doubt when he deniedmaking indecent proposals to two cocktail waitresses; shecondoned his defiance of her orders to stay out of the loungeafter finishing work; she accepted his denial that he madebelittling remarks about her to customers and employees;but she could not accept his attempt to affect her continuedemployment.I therefore find and conclude that the Inn, by Cunner,discharged Nichols on August 3 because he sent a letter tohis Union and to Cunner's superior on July 31 containinga complaint that his job required him to report for workone-half hour before his starting time and to remain for anundetermined period after his quitting time, but that Cun-ner required him to clock in at his starting time and to clockout at his quitting time; and that there had not been anyproblems at the Inn until Curtner replaced Tirado as inn-keeper.Inasmuch as the July 31 complaint may be validly de-fined as a grievance over wages, hours, and working condi-tions, I further find and conclude that the Inn violatedSection 8(a)(3) and (1) of the Act by discharging Nichols for13This finding is based on Nichols' testimony, which is credited. WhileCunner denied she knew about the July 31 letter sent by Nichols to the Unionand her employer at the time she discharged Nichols, Ellison testified toknowledge of the letter prior to the discharge. Cunner's denialis likewisesubject to doubtbecause, whileshe stated that she discharged Nichols for theconduct heretofore cited, and particularly after an incidentthe evening ofAugust 2 which precipitated her decision to discharge Nichols,she wasunable to statewhat the August 2 incident was. Cunner'sdenial is notcredited.14 The February 23 warning notice served on Nichols by Cunner over hisremainingon the premises after completion of his shift was histhirdwarning.15Evidenced by his critical and profane remarks about Cunner addressedto customersand employees during Cunner's tenure as innkeeper.16Demonstrated by his refusal to abandon his use of profanity after Cun-ner spoke to him about it, his defiance of her ordersto leave the premisesafter completion of his shift, and his verbal attacks against her addressed tocustomers and employees.17Evidenced by his comments to customers and employees. 284filing that complaint.DECISIONSOF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.At all pertinent times the Company was an employerengaged in commerce in a business affecting commerce andtheUnion was a labor organization, as those terms aredefined in Section 2(2), (5), (6), and (7) of the Act.2.At all pertinent times Dorie Cunner was a supervisorand agent of the Inn acting on its behalf.3.The Inn discharged Nichols on August 3 because hesent a letter to his Union and to Cunner's superior on July31 containing a grievance over his wages, hours, and work-ing conditions and a complaint over the way Cunner wasexecuting her duties as Innkeeper and thereby violated Sec-tion 8(a)(3) and (1) of the Act.4.The unfair labor practice herein specified affects com-merce as defined in the Act.THE REMEDYIt having been found that the Inn violated the Act bydiscriminating against an employee for filing a grievancewith his Union and higher officials of the Inn, the Inn shallbe ordered to cease and desist from discriminating againstits employees for filing grievances and to post a notice to itsemployees stating it will not so discriminate in the future.Normally where findings have been entered that an em-ployer has discharged an employee for engaging in protect-ed, concerted activities, the employer is ordered to reinstatethe employee to his former position, with backpay for thetime he has lost.Under the circumstances of this case, however, I shall notso recommend.Findings have been entered above that Nichols, duringthe first 7 months of Cunner's tenure as innkeeper, defiedher warnings and edicts, rejected her attempts to secure hiscooperation, ignored her remonstrances over his use of pro-fane language, and consistently sought to undermine her byhis remarks to other employees and to customers. Repeatedverbal and written warnings failed to dissuade him from thiscourse of conduct.The lounge-restaurant work force at the Inn is small. Ifthe restaurant and lounge business is to prosper, close coop-eration between the bartender and the waitresses and afriendly, respectful attitude to and before the public bythose employees is required. It is clear that Nichols' conductduring those 7 months met none of these standards. He wasprofane, lewd, disrespectful, uncooperative, and disruptive,despite repeated warnings and pleas to change his ways andhis attitude. It would not suit the purposes of the Act todirect hisreinstatement.The Board, wielding its discretion to fashion remedies tosuit the circumstances of the cases before it, has on numer-ous occasionsin the past exercised that discretion to denyreinstatementto a discriminatorily discharged employeeunder circumstances such as these.' That discretion shouldbe exercisedin this caseto deny Nichols'reinstatement.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 19Apico Inns of California, Inc. d/b/a Holiday Inn ofAmerica of San Bernardino, its officers, agents, successors,and assigns, shall:1.Cease and desist from discriminating against its em-ployees for filing grievances or complaints concerning theirrates of pay, wages, hours, and working conditions withtheir union or higher officials of the Inn.2.Take the following affirmative action:(a)Post at its restaurant and cocktail lounge in San Ber-nardino, California, copies of the attached notice marked"Appendix." 20 Copies of the notice, on forms provided bythe Regional Director for Region 31, shall be signed by anauthorized representative of the Inn and posted immedi-ately upon receipt thereof, and maintained for 60 consecu-tive days thereafter, in conspicuous places, including allplaces at all locations where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by the Innto insure that the notices are not altered, defaced, or coveredby any other material.(b)Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of receipt of this Order,what steps the Inn has taken to comply herewith.isN L R B v Big Three Industrial Gas & Equipment Company,405 F.2d1140 (C A 5, 1969),N L R B v. Breithng Brothers ConstructionCo, 378 F.2d663 (C.A 10, 1967);Uniform Rental Service, Inc,161NLRB 187 (1966),Offner Electronics, Inc,134 NLRB 1064 (1961),N L R B v R C Can Compa-ny,340 F 2d 433 (C A 5, 1965)19 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor Relations Board, thefindings,conclusions, and recommendedOrder hereinshall, asprovidedin Sec 102.48of the Rules and Regulations,be adopted by the Boardand become itsfindings, conclusions, and order, and all objections thereto shallbe deemedwaived for all purposes20 In the event thatthe Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shallbe changed to read"PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National LaborRelations Board"